435 F.2d 555
UNITED STATES of America, Plaintiff and Appellee,v.David Russell ROBINSON, Appellant.
No. 25841.
United States Court of Appeals, Ninth Circuit.
Jan. 7, 1971.

Clark A. Barrett (argued), Asst. U.S. Cal., for appellant.
J. Kent Steele (argued), Asst. U.S. Atty., Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div. Los Angeles, Cal., for appellee.
Before CHAMBERS, MERRILL and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.  Differences from United States v. Stark, 9 Cir., 418 F.2d 901, are not consequential.


2
Also, we find Chernekoff v. United States, 9 Cir., 219 F.2d 721, relied upon by appellant, to be of no help.  In Chernekoff (our requirement on induction that the inductee be ordered to step forward) the service had violated its own definite regulation.


3
Here Robinson himself deprived the hospital of an opportunity to direct him to do any certain work.